Citation Nr: 0710794	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a herniated disc at C6-
C7 with radiculopathy, secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1987 to August 1987 and from March 1991 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Court, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements applied to all elements of a claim.  
A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate all elements of his claim by 
correspondence dated in April 2004 and March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (effective 
before and after October 10, 2006).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, during the course of this appeal, 
regulations were amended to include that any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  It 
was noted, however, that VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (effective after October 10, 2006); see also 71 
Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was 
required to implement the Court's decision in Allen, 7 Vet. 
App. 439).  

In this case, the veteran contends that his present neck 
disability was incurred as a result of a head first fall into 
a wall when his service-connected ankles gave way in 
approximately August or September 2003.  The medical evidence 
of record includes conflicting opinions as to etiology.  A 
November 2004 VA compensation examiner found it was less 
likely than not that his C6-7 disc herniation was caused by 
his ankle problems because there was evidence of neurological 
phenomena starting in 1999 and because the natural protective 
reflex would have prevented the injury as the veteran had 
described it.  A March 2006 VA neurosurgery treatment report 
opined that the fall in which the veteran struck his head was 
the cause of the C6-7 disc disorder and spondylosis.  It does 
not appear that the physician reviewed the claims folder 
prior to rendering his opinion.  

It is also significant to note that the revised VA 
regulations require that a baseline level of severity of any 
pre-existing nonservice-connected disease or injury be 
established by medical evidence created before the onset of 
aggravation.  Although the March 2006 VA treatment report 
noted the veteran had no neck problems prior to his injury, a 
review of VA treatment records show he had reported episodes 
of upper arm numbness in June 1999, previous head injuries in 
December 1999 and May 2001, and an episode involving loss of 
consciousness while drinking a glass of water in October 2002 
(reported in a April 2003 treatment note).  A May 2003 report 
noted he had been having cramps in his hands and lower arm, 
and that metabolic myopathy had been excluded by a VA medical 
specialist.  It is unclear from the available record whether 
the March 2006 VA treatment provider had reviewed the 
veteran's complete medical record.

In addition, the Board notes that the March 2006 report noted 
the veteran, in essence, stated he was having insurance 
problems related to their belief that he had some pre-
existing injury.  In a May 2000 VA treatment report the 
veteran had also stated that he had been off work for two 
months and that his insurance company had requested he see an 
outside physician.  In light of these statements and the 
inconsistent opinions as to etiology, the veteran should be 
requested to clarify whether he has received any private or 
work-related injury treatment since 1999 and, if so, to 
identify the medical care providers in an appropriate form 
authorizing VA to obtain the records associated with that 
treatment.  Therefore, additional development is requested 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
clarify whether he has received any 
private or work-related injury treatment 
since 1999 and, if so, to identify the 
medical care providers in an appropriate 
form authorizing VA to obtain the records 
associated with that treatment.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination for an opinion as to the 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present neck 
disorder was either incurred or 
aggravated as a result of his service-
connected ankle disabilities.  If it is 
determined that a neck disability 
existed prior to an injury having been 
incurred as a result of the service-
connected ankle disabilities, the 
examiner should provide an opinion as 
to the baseline level of severity of 
the nonservice-connected disease or 
injury before the onset of aggravation.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



